Appellate Case: 20-3199    Document: 010110639622   Date Filed: 02/01/2022 Page: 1
                                                                          FILED
                                                                   United States Court of
                                                                       Appeals
                                     PUBLISH
                                                                       Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                    February 1, 2022
                            FOR THE TENTH CIRCUIT                 Christopher M. Wolpert
                          _________________________________

  UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

  v.                                                    No. 20-3199

  DARRELL E. BLACK,

         Defendant - Appellant.
                     _________________________________

        APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF KANSAS
                  (D.C. No. 6:17-CR-10123-EFM-1)
                  _________________________________

 Daniel T. Hansmeier, Appellate Chief (Melody Brannon, Federal Public
 Defender, with him on the brief), Kansas Federal Public Defender, Kansas
 City, Kansas, for Defendant-Appellant.

 Sangita K. Rao, U.S. Department of Justice, Criminal Division, Appellate
 Section, Washington, D.C. (Duston Slinkard, Acting United States
 Attorney, District of Kansas; James Brown, Assistant United States
 Attorney; Lanny Welch, Assistant United States Attorney; Nicholas L.
 McQuaid, Acting Assistant Attorney General; and Robert A. Zink, Acting
 Deputy Assistant Attorney General, with her on the briefs), for Plaintiff-
 Appellee.
                      _________________________________

 Before BACHARACH, SEYMOUR, and PHILLIPS, Circuit Judges.
                _________________________________

 BACHARACH, Circuit Judge.
                _________________________________
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 2



       This appeal involves the Speedy Trial Act. Under the Act, a trial

 must ordinarily start within 70 days of the defendant’s appearance before a

 judge in the district where the indictment is pending. Typically, the

 defendant’s first appearance occurs in the district where the indictment

 was filed, triggering the 70-day period. But what if the case is transferred

 to another district just for entry of a plea and the defendant first appears in

 front of a judge in the transferee district? Is the indictment pending in that

 district?

       The district court answered no, concluding that the defendant’s

 appearance in the transferee district did not start the speedy-trial clock. We

 disagree. The indictment was pending in the transferee district; otherwise

 that court couldn’t have accepted a plea. So the defendant’s first

 appearance in the transferee district triggered the 70-day period for trial.

 I.    Mr. Black is arrested in Missouri and charged with federal
       offenses in Missouri and Kansas.

       Mr. Black was a suspect in three robberies; two took place in Kansas,

 and one in Missouri. He was arrested in Missouri and indicted for robbery

 in both the Western District of Missouri and the District of Kansas. 1




 1
       The Kansas charges consisted of two counts of Hobbs Act robbery,
 18 U.S.C. § 1951, two counts of brandishing a firearm in furtherance of a
 crime of violence, 18 U.S.C. § 924(c)(1), and two counts of being a felon
 in possession of a firearm, 18 U.S.C. § 922(g)(1).


                                        2
Appellate Case: 20-3199   Document: 010110639622    Date Filed: 02/01/2022   Page: 3



       While in custody in Missouri, Mr. Black expressed a wish to plead

 guilty and asked the District of Kansas to transfer the charges to the

 Western District of Missouri under Federal Rule of Criminal Procedure 20.

 The District of Kansas granted Mr. Black’s request and transferred the

 indictment to the Western District of Missouri. With the transfer, the

 District of Kansas marked the case and pending Kansas charges as

 “terminated” on the docket sheet. The Western District of Missouri opened

 a criminal docket with a new case number for the Kansas charges.

 II.   Mr. Black pleads not guilty and the case returns to Kansas.

       On April 30, 2018, Mr. Black had his arraignment in the Western

 District of Missouri. At the arraignment, he pleaded not guilty to the

 Kansas charges. The court scheduled a later hearing, expecting Mr. Black

 to change his plea to “guilty.” But he didn’t. Min. Entry for Change of Plea

 Hr’g, United States v. Black, No. 2:17-cr-04044-BCW-1 (W.D. Mo. Oct.

 17, 2018), ECF No. 34. 2

       Mr. Black’s plea of not guilty triggered Federal Rule of Criminal

 Procedure 20(c), which required

       •      the clerk of the transferee court to “return the papers to the
              court where the prosecution began” and

 2
       Both parties refer to entries on the docket for the Missouri charges,
 W.D. Mo. Case No. 2:17-cr-04044-BCW. E.g., Appellant’s Opening Br. at
 7; Appellee’s Resp. Br. at 6. Mr. Black moved to supplement the record
 with this docket. Rather than order supplementation of the record, we take
 judicial notice of the contents of the docket in the Western District of
 Missouri. See Bunn v. Perdue, 966 F.3d 1094, 1096 n.4 (10th Cir. 2020).

                                        3
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022     Page: 4




        •     the original court to “restore the proceeding to its docket.”

 Fed. R. Crim. P. 20(c). So once Mr. Black decided to plead not guilty, the

 Western District of Missouri had to return the case to the District of

 Kansas for Mr. Black to stand trial. The Western District of Missouri thus

        •     granted the government’s motion to return the case to the
              District of Kansas and

        •     directed the clerk “to immediately take all necessary steps to
              return this matter to the District of Kansas.”

 Supp. R. vol. 1, at 15–16.

        On November 15, 2018, the Clerk for the Western District of

 Missouri notified the Clerk for the District of Kansas, stating that the case

 was “being transferred back to your court for disposition” and transmitting

 the docket sheet and court papers to the District of Kansas. Supp. R. vol. 1,

 at 17. With return of the case to Kansas, the Western District of Missouri

 marked its own case as terminated. But Mr. Black remained in custody in

 Missouri for sentencing on the Missouri charges.

 III.   After the case was transferred back to the District of Kansas, Mr.
        Black remains in Missouri until March 22, 2019.

        On December 18, 2018, the Western District of Missouri accepted

 Mr. Black’s guilty plea on the Missouri charges. But the court waited 50

 days to schedule the case for sentencing. The sentencing itself didn’t take

 place until March 6, 2019. Sixteen days later, Mr. Black appeared in the

 District of Kansas.

                                        4
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 5



 IV.   The District of Kansas denies Mr. Black’s motion to dismiss the
       indictment.

       Mr. Black invoked the Speedy Trial Act, moving to dismiss the

 indictment on the Kansas robberies. The District of Kansas denied the

 motion.

       Mr. Black and the government reached a conditional plea agreement.

 Under the agreement, Mr. Black pleaded guilty to the two Kansas charges

 but preserved his objection under the Speedy Trial Act. The District of

 Kansas entered a judgment of conviction, and Mr. Black appealed.

 V.    Our review is de novo.

       We conduct de novo review of an alleged violation of the Speedy

 Trial Act. United States v. Allen, 603 F.3d 1202, 1208 (10th Cir. 2010).

 But we will overturn an underlying factual finding only it was clearly

 erroneous. Id.

 VI.   The speedy-trial clock starts when Mr. Black appears in the
       Western District of Missouri.

       Because Mr. Black had pleaded not guilty to the two Kansas charges,

 the Speedy Trial Act required the trial to start within 70 days of his

 appearance before a judge of “the court where the charge[s] w[ere]

 pending.” 18 U.S.C. § 3161(c). The parties disagree on whether that court

 was the District of Kansas or the Western District of Missouri. If the

 charges were pending in the Western District of Missouri, the speedy-trial

 clock would have begun on April 30, 2018. If the charges were pending in


                                        5
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022    Page: 6



 the District of Kansas, the speedy-trial clock would have begun roughly

 eleven months later (when Mr. Black appeared in the District of Kansas).

       A.     When Mr. Black was arraigned in the Western District of
              Missouri, the charges for the Kansas robberies were pending
              in the Western District of Missouri.

       We must start with the text of the Speedy Trial Act and Federal Rule

 of Criminal Procedure 20. See Duncan v. Walker, 533 U.S. 167 (2001).

 Under the Act, the speedy-trial clock starts when the defendant appears in

 the court where the charges are “pending.” 18 U.S.C. § 3161(c). The

 parties do not dispute pendency of the indictment in the District of Kansas

 before the transfer; the question is whether the transfer rendered the

 indictment pending in the Western District of Missouri.

       To answer this question, we start with the definition of “pending.”

 The parties agree that “pending” means “[r]emaining undecided; awaiting

 decision.” Pending, B LACK ’ S L AW D IC TIONARY (11th ed. 2019). So we

 must decide whether the transfer rendered the charges “undecided” or

 “awaiting decision” in the Western District of Missouri.

       The transfer was governed by Federal Rule of Criminal Procedure 20:

       A prosecution may be transferred from the district where the
       indictment or information is pending . . . to the district where
       the defendant is arrested, held, or present if:

              (1)   the defendant states in writing a wish to plead guilty
                    or nolo contendere and to waive trial in the district
                    where the indictment, information, or complaint is
                    pending, consents in writing to the court’s disposing



                                        6
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 7



                    of the case in the transferee district, and files the
                    statement in the transferee district; and

              (2)   the United States attorneys in both districts approve
                    the transfer in writing.

 Fed. R. Crim. P. 20(a) (emphasis added). Under this rule, the prosecution

 could be transferred only if Mr. Black consented to “disposi[tion] of the

 case” in the transferee district (the Western District of Missouri). Fed. R.

 Crim. P. 20(a). So the rule contemplated that upon transfer, the Western

 District of Missouri would obtain power to dispose of the case.

       To “transfer” is “[t]o convey or remove from one place or one person

 to another; to pass or hand over from one to another, esp. to change over

 the possession or control of.” Transfer, B LACK ’ S L AW D IC TIONARY (11th

 ed. 2019) (emphasis added). So the transfer shifted “the possession or

 control of” the case from the District of Kansas to the Western District of

 Missouri. Given that shift, the case was undecided and awaiting decision—

 and thus pending—in the Western District of Missouri when Mr. Black was

 arraigned there.

       The government conceded at oral argument that the Kansas charges

 were pending in the Western District of Missouri for purposes of entering a

 plea and sentencing (if Mr. Black pleaded guilty). But the government

 insists that the transfer did not render the proceedings “pending” in the

 Western District of Missouri for speedy-trial purposes, arguing that




                                        7
Appellate Case: 20-3199   Document: 010110639622     Date Filed: 02/01/2022   Page: 8



       •       the transfer was partial because the charges remained pending
               in the District of Kansas and

       •       the District of Kansas was the only court that could try the
               case.

       In our view, the charges were no longer pending in the District of

 Kansas when Mr. Black’s case was transferred to the Western District of

 Missouri. The transfer was complete, preventing the District of Kansas

 from acting while the case was pending in the Western District of

 Missouri. 3

       1.      Transfer of the prosecution to the Western District of
               Missouri was complete.

       The government contends that transfer of a prosecution can

 sometimes be partial, giving the example that people can transfer weight

 from one foot to another without transferring all of their weight.

 Appellee’s Resp. Br. at 33. This example disregards Rule 20(a)’s reference

 to transfer of “a prosecution.” Rule 20(a) uses the singular, indefinite

 article a. The indefinite article a “limit[s] . . . or make[s] . . . more or less

 definite” the corresponding noun. Bryan A. Garner, Garner’s Modern

 English Usage 991 (4th ed. 2016). In other words, the article a specifies a



 3
       In civil cases, transfer similarly divests the original court of “all
 jurisdiction over the case.” See Chrysler Credit Corp. v. Country Chrysler,
 Inc., 928 F.2d 1509, 1516–17 (10th Cir. 1991). “[T]he action retains its
 procedural identity” in the transferee court and the transferor court loses
 authority to act. Id. at 1516 (citing Danner v. Himmelfarb, 858 F.2d 515,
 521 (9th Cir. 1988)).

                                         8
Appellate Case: 20-3199   Document: 010110639622    Date Filed: 02/01/2022    Page: 9



 particular item and rules out a partial transfer of that item. See Niz-Chavez

 v. Garland, 141 S. Ct. 1474, 1481 (2021) (observing that the indefinite

 article a before the noun “notice” indicates that the “notice” must “come

 all at once” rather than in installments); see also Banuelos v. Barr, 953

 F.3d 1176, 1181 (10th Cir. 2020) (“[I]n most contexts, the singular article

 ‘a’ refers to only one item.”). Rule 20(a) thus treats a prosecution as

 something that can occur only in one district.

       The singular nature of “a prosecution” is also reflected elsewhere in

 Rule 20. For example, Rule 20(c) provides that if the defendant pleads not

 guilty in the transferee district, the original district must “restore the

 proceeding to the docket” and the transferee district must “return the

 papers to the court where the prosecution began.” Fed. R. Crim. P. 20(c). If

 the case had remained pending in the District of Kansas, it wouldn’t have

 needed return of the court papers or restoration to the docket.

       The government downplays the importance of returning “the papers”

 by distinguishing “the papers” from authority over the case. Appellee’s

 Resp. Br. at 33–34. Under Rule 20, however, the papers remain in the court

 with authority to act.

       Rule 20 was adopted in 1944, over a half-century before the start of

 electronic filing. So any federal court needed the paper file in order to

 proceed. Given this need, the original version of Rule 20 required the clerk

 of the original district to “transmit the papers in the proceeding” to the


                                        9
Appellate Case: 20-3199   Document: 010110639622     Date Filed: 02/01/2022   Page: 10



  transferee district so that the proceeding would “continue in that district.”

  18 U.S.C., Fed. R. Crim. P. 20 (1946). Similarly, if a case were transferred

  for trial, the clerk of the original district had to “transfer[] all papers in the

  proceeding” to the transferee district for “the prosecution [to] continue in

  that district.” 18 U.S.C., Fed. R. Crim. P. 21(c) (1946). Given the

  importance of the paper file, this transfer of “the papers” traditionally

  conveyed authority over the case. See Chrysler Credit Corp. v. Country

  Chrysler, Inc., 928 F.2d 1509, 1516–17 (10th Cir. 1997) (civil cases); In re

  Briscoe, 976 F.2d 1425, 1426 (D.C. Cir. 1992) (per curiam) (criminal

  cases).

        These rules remain largely intact after the emergence of electronic

  filing. When Mr. Black was arrested, Rule 20 authorized transfer of his

  prosecution to the Western District of Missouri. With that transfer, the

  clerk in the District of Kansas had to “send the file” or a certified copy to

  the clerk of the Western District of Missouri. Fed. R. Crim. P. 20(b). With

  these papers, the Western District of Missouri obtained the authority to act.

        2.    The transfer to the Western District of Missouri stripped
              the District of Kansas of authority to act in Mr. Black’s
              case.

        The government also argues that the case must have remained

  pending in the District of Kansas because that was the only court that

  could conduct a trial. But this argument overlooks




                                         10
Appellate Case: 20-3199   Document: 010110639622    Date Filed: 02/01/2022   Page: 11



        •     the defendant’s right to waive venue and consent to trial in the
              Western District of Missouri,

        •     the Western District of Missouri’s authority to accept the
              defendant’s guilty plea, and

        •     the procedures governing transfers in civil cases.

        Venue for the Kansas charges would ordinarily exist only in the

  District of Kansas because the crimes took place there. See U.S. Const. art.

  III § 2, cl. 3; U.S. Const. amend. VI. But Mr. Black could waive venue and

  consent to trial in the Western District of Missouri. See Lightfoot v. United

  States, 327 F.2d 207, 208 (10th Cir. 1964) (per curiam) (“We have held

  that the right of an accused to be tried in a particular district is a personal

  privilege which may be waived.”) (citations omitted); Hildebrand v. United

  States, 304 F.2d 716, 717 (10th Cir. 1962) (per curiam) (“[T]he

  constitutional provision respecting place of criminal trials is a personal

  privilege which may be waived.”) (citations omitted).

        Even if we ignore the defendant’s right to consent to trial in the

  transferee district, the Speedy Trial Act refers to the district where the

  charge is pending (18 U.S.C. § 3161(c)(1))—not the district where the trial

  would take place. If the charges weren’t pending in the Western District of

  Missouri, that court couldn’t have accepted a guilty plea. And both parties

  agree that the Western District of Missouri could accept the guilty plea. So

  the charges were pending in the Western District of Missouri.




                                         11
Appellate Case: 20-3199   Document: 010110639622    Date Filed: 02/01/2022   Page: 12



        The government’s argument also overlooks how district courts

  ordinarily treat cases transferred between districts. A common example

  involves multidistrict litigation. The statute governing multidistrict

  litigation, 28 U.S.C. § 1407, allows the transfer of multiple civil cases to a

  single district for pretrial proceedings. This transfer takes place only for

  the transferee court to conduct pretrial proceedings. If the case must go to

  trial, the transferee court will remand the case to the original court. See 28

  U.S.C. § 1407(a).

        Even though the transfer is for a limited purpose, the original court

  loses authority to act when the case is docketed in the transferee district.

  See M ANUAL FOR C OMPLEX L ITIGATION (F OURTH ) § 20.131 (2004) (stating

  that once the transferee district receives the transfer, “the jurisdiction of

  the [original] court 4 ceases and the transferee court has exclusive

  jurisdiction”).

        The same is true here. Upon transferring the prosecution, the District

  of Kansas lost authority to act and the Western District of Missouri gained

  that authority. See United States v. Khan, 822 F.2d 451, 455 (4th Cir.

  1987) (concluding that with a transfer under Rule 20, “[s]ubject matter

  jurisdiction is, thereby, shifted from the charging district to the transferee



  4
        Until recently, many authorities used the term “jurisdiction” loosely
  when referring to a court’s authority to act. Peretz v. United States, 501
  U.S. 923, 953 (1991) (Scalia, J., dissenting).

                                        12
Appellate Case: 20-3199   Document: 010110639622     Date Filed: 02/01/2022   Page: 13



  district for the narrow purpose envisioned in the rule”) (citation omitted).

  That authority was limited, allowing the Western District of Missouri only

  to accept a plea. But like transfers in multidistrict litigation, the original

  court lost the power to act while pretrial proceedings took place in the

  transferee district. So too the original court lost authority to act once the

  transferee court docketed the papers.

        Both courts recognized the change: The District of Kansas terminated

  the case on its docket, and the Western District of Missouri opened a

  docket for the case. And once the Western District of Missouri returned the

  papers to the District of Kansas, the District of Kansas restored the

  proceedings to its docket and regained authority over the case. Only then

  did the action resume in the District of Kansas. 5

        B.    The government’s out-of-circuit authority is not persuasive.

        To support its interpretation of the speedy-trial clock in the context

  of Rule 20, the government relies on three out-of-circuit opinions. But

  these opinions do not directly address our situation and contain only

  cursory discussion of the Speedy Trial Act. We find them unpersuasive.



  5
        The dissent downplays the Western District of Missouri’s opening of
  a new docket, characterizing the opening of a new case as an
  administrative convenience. But then why did the District of Kansas mark
  its docket as terminated while the case was pending in Missouri? At each
  point, only one district court had a docket open for the Kansas charges;
  and each court closed its docket once it lost authority over Mr. Black’s
  case.

                                         13
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 14



  See United States v. Kreuger, 809 F.3d 1109, 1116 n.9 (10th Cir. 2015)

  (declining to follow unpersuasive out-of-circuit opinions).

        The first case, United States v. Young, 814 F.2d 392 (7th Cir. 1987),

  addresses the Speedy Trial Act only in a short statement that constituted

  either an unreasoned alternative holding or dictum. 814 F.2d at 395. In

  Young, the defendant was arrested in Michigan on federal charges

  originating in Indiana. Id. at 393. He agreed to transfer the case to

  Michigan for entry of a guilty plea, but he did not plead guilty. Id. at 394.

  Though he declined to plead guilty, he stipulated to exclude the time

  preceding the transfer to Indiana. Id. He then challenged the validity of

  that stipulation and moved to dismiss the indictment. Id. The Seventh

  Circuit’s primary holding was that the stipulation was valid and

  enforceable. Id. at 395.

        The government points to the Seventh Circuit’s statement that the

  charge hadn’t been pending in the district court in Michigan for speedy-

  trial purposes because the court “had authority pursuant to Rule 20 only to

  act upon the defendant’s guilty plea, or return him to Indiana.” Appellee’s

  Resp. Br. at 26 (quoting Young, 814 F.3d at 395). The government relies on

  this language even though the court was addressing an argument that Mr.

  Black has not made.

        There the transferee court had mistakenly set the case for trial before

  returning the case to the original court. Young, 814 F.2d at 395. According


                                        14
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 15



  to the defendant, the transferee court’s setting of the case for trial rendered

  the charges pending there. Id. But the defendant did not argue that a

  transferee court is ordinarily where the charges are pending for purposes of

  the Speedy Trial Act. Young thus provides little help for us.

        The second opinion, United States v. Wickham, 30 F.3d 1252 (9th

  Cir. 1994), also contains only a cursory analysis. In Wickham, the

  defendant was arrested in Texas on federal charges in California. 30 F.3d

  at 1253. He invoked Rule 20 to obtain transfer of the case to Texas federal

  court, where he pleaded guilty and then withdrew the plea. Id. The primary

  issue in Wickham was whether the speedy-trial clock had started to run

  when the court allowed the defendant to withdraw his plea. Id. at 1254. But

  our case doesn’t involve withdrawal of a guilty plea. So Wickham too

  provides little help on our issue.

        The third opinion, United States v. Sutton, 862 F.3d 547 (6th Cir.

  2017), provides even less guidance. The court there applied a different

  subsection of the Speedy Trial Act, § 3161(e), which governs when a

  conviction is vacated through an appeal or collateral review. 862 F.3d at

  554. In Sutton, the defendant was arrested in Ohio and faced federal

  charges in both Kentucky and Ohio. Id. at 551. He agreed to plead guilty in

  the Southern District of Ohio on all charges, so the Kentucky charges were

  transferred to the Southern District of Ohio. Id. After the Kentucky charges




                                        15
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 16



  were transferred, he agreed to a statement of facts that covered these

  charges. Id. But he did not enter a plea on the Kentucky charges. Id.

        The defendant, the court, and the government did not catch this error;

  and the Ohio court sentenced the defendant on both the Kentucky and Ohio

  charges. Id. at 552. Five years later, the defendant noticed the error and

  collaterally challenged the sentence on the Kentucky charges. Id. The

  Southern District of Ohio credited the challenge and vacated the sentence.

  Id.

        The defendant then sought dismissal of the Kentucky charges under

  § 3161(c)(1), reasoning that more than 70 days had elapsed from his first

  appearance in the district court in Ohio. Id. But the Sixth Circuit rejected

  this argument and applied § 3161(e), a separate provision governing cases

  when a conviction is vacated on collateral review. Id. at 558.

        Although the Sixth Circuit based its analysis on § 3161(e), the

  government asks us to follow a statement made in a footnote. There the

  court said that if § 3161(c)(1) had applied, the court where “such a charge

  [was] pending” would have been the charging court. Id. at 558 n.5. But that

  footnote contained no analysis of the issue. Instead, the court noted that

        •     the Sixth Circuit “ha[d] not decided what ‘court’ means in
              [§ 3161(c)(1)]” and

        •     three other circuits had held that the term “refer[red] to the
              specific charging district.”




                                        16
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 17



  Id. Those three circuit court opinions hadn’t involved a Rule 20 transfer.

  See United States v. Montoya, 827 F.2d 143 (7th Cir. 1987); United States

  v. Wilson, 720 F.2d 608 (9th Cir. 1983); United States v. Atkins, 698 F.2d

  711 (5th Cir. 1983). Sutton thus provides little guidance here.

        C.    The government’s policy arguments don’t affect our
              interpretation of the Speedy Trial Act.

        The government argues that

        •    Mr. Black’s interpretation of the Speedy Trial Act would
             discourage governmental consent to transfers under Rule 20,
             which would lead to more consecutive sentences,

        •    Mr. Black could still challenge the delay based on the
             Constitution rather than the Speedy Trial Act, and

        •    dismissal of the indictment would impede the efficient use of
             resources.

  Appellee’s Resp. Br. at 37–38, 41. But we are not policymakers; these are

  issues better left to Congress.

                                      ** *

        When Mr. Black was arraigned, the Western District of Missouri was

  the only court where the Kansas charges were pending. And that

  arraignment constituted an “appearance.” See Appearance, B LACK ’ S L AW

  D ICTIONARY (11th ed. 2019) (“A coming into court as a party or interested

  person . . . .”). 6 So it was April 30, 2018 when Mr. Black first “appeared”


  6
        The government argues that Mr. Black’s arraignment in the Western
  District of Missouri was not an appearance because


                                        17
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 18



  before a judge in the district where the charges were pending. The speedy-

  trial clock thus began on April 30, 2018. 7 See 18 U.S.C. § 3161(c).

  VII. More than 70 non-excludable days elapsed between Mr. Black’s
       first appearance in the Western District of Missouri and his
       motion to dismiss.

        The government argues that even if Mr. Black’s appearance in the

  Western District of Missouri had started the speedy-trial clock, the statute

  would have required exclusion of enough time to satisfy the 70-day period.

  We disagree.




        •     to “appear” means “to come formally before an authoritative
              body” and

        •     only the court authorized to hold a trial is an “authoritative
              body.”

  Appellee’s Resp. Br. at 19–20 (citing Webster’s Third New International
  Dictionary 103 (1993)). But this argument is mistaken for two reasons.

        First, the Western District of Missouri was an “authoritative body”:
  It had the power to accept the plea and to sentence Mr. Black if he pleaded
  guilty.

        Second, we must read the word “appear” in context: Under
  § 3161(c)(1), the speedy-trial clock starts when “the defendant has
  appeared before a judicial officer of the court in which such charge is
  pending.” 18 U.S.C. § 3161(c)(1). If the word “appear” tells us which court
  matters, the clause “the court in which such charge is pending” would be
  unnecessary. We cannot read § 3161(c) that way because we must “give
  effect, if possible, to every clause and word of a statute.” Duncan v.
  Walker, 533 U.S. 167, 174 (2001).
  7
       Because the statutory text resolves this question, we do not address
  Mr. Black’s reliance on the rule of lenity.


                                        18
Appellate Case: 20-3199   Document: 010110639622    Date Filed: 02/01/2022   Page: 19



        The Speedy Trial Act requires exclusion of some time periods when

  calculating the 70-day deadline. 18 U.S.C. §§ 3161(c)(1), (h). Mr. Black

  and the government agree that the speedy-trial clock ran at least 54 days

  after his first appearance in the District of Kansas. See Appellant’s

  Opening Br. at 9 (arguing that 55 non-excludable days elapsed); Appellee’s

  Resp. Br. at 48 n.9 (arguing that 54 or 55 non-excludable days elapsed). 8

  We conclude that more than 16 additional, non-excludable delays elapsed

  between Mr. Black’s arraignment in the Western District of Missouri and

  his first appearance in the District of Kansas. The trial thus did not start

  within the 70-day period.

        To count the number of non-excludable days, we must consider the

  statutory grounds for excluding time. Many of these grounds fall under

  § 3161(h)(1), which excludes “[a]ny period of delay resulting from other



  8
        The government and Mr. Black disagree over whether there were 54
  or 55 non-excludable days.

         Mr. Black appeared in the District of Kansas for the first time on
  March 22, 2019. The speedy-trial clock then ran 40 days, stopping on
  May 2, 2019, when Mr. Black moved for a continuance. See 18 U.S.C.
  § 3161(h)(1)(D) (excluding “delay resulting from any pretrial motion, from
  the filing of the motion through the conclusion of the hearing on, or other
  prompt disposition of, such motion”). On May 6, 2019, the court granted
  the motion for a continuance. The speedy-trial clock thus restarted, but the
  parties disagree over whether the clock restarted on May 6 or 7. Either
  way, the clock ran at least another fourteen days, stopping for the initial
  trial date (May 21, 2019). The trial was continued, triggering another
  exclusion of time. See 18 U.S.C. § 3161(h)(7)(A).


                                        19
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 20



  proceedings concerning the defendant.” Id. Mr. Black concedes that two

  time segments were excludable under § 3161(h)(1):

        1.    The first time segment started with Mr. Black’s first
              appearance in the Western District of Missouri on April 30,
              2018 and ended with return of the papers to the District of
              Kansas on November 15, 2018. This time segment was
              excludable as delay resulting from a transfer between districts.
              Appellant’s Opening Br. at 10; see 18 U.S.C. § 3161(h)(1)(E).

        2.    The second time segment consisted of the ten days after the
              return of his case to the District of Kansas. These days were
              excludable as a presumptively reasonable delay for
              transportation between districts. Appellant’s Opening Br. at 10;
              see 18 U.S.C. § 3161(h)(1)(F).

  The parties thus agree on exclusion of the 209 days in these time segments.

        But the government and Mr. Black disagree on how to treat the

  remaining 116 days that had passed before Mr. Black appeared in Kansas

  (March 22, 2019).




  Mr. Black argues that these 116 days count toward the speedy-trial clock,

  which would establish a statutory violation. The government argues for the

  first time that all but 6 of those 116 days are excludable “as delay from

  ‘other proceedings concerning the defendant’” (Mr. Black’s sentencing for




                                        20
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 21



  the Missouri charges). 9 Appellee’s Resp. Br. at 47 (quoting 18 U.S.C.

  § 3161(h)(1)). Mr. Black

        •     disagrees with the government on the merits of this argument,
              see Appellant’s Reply Br. at 23–29, and

        •     argues that the government waived the argument by
              “inform[ing] the district court below ‘that it ha[d] []not
              identified an exception under Title 18, U.S.C. § 3161(h)’”
              applicable to Mr. Black’s case. Id. at 19 (quoting R. vol. 1, at
              57).

        Though the government did not raise this argument in district court,

  we have discretion to affirm on any ground adequately supported by the

  record. Elkins v. Comfort, 392 F.3d 1159, 1162 (10th Cir. 2004). In

  determining whether to exercise this discretion, we consider three factors:

        1.    whether the issue was fully briefed and argued in the trial and
              appeals court,

        2.    “whether the parties have had a fair opportunity to develop the
              factual record,” and

        3.    “whether in light of factual findings to which we defer or
              uncontested facts, our decision would involve only questions of
              law.”




  9
        The parties also disagree on whether the remaining 6 days are
  excludable. Mr. Black argues that only 10 days are excludable for the time
  to transport him back to Kansas. The government argues that 16 days were
  excludable for this purpose. But the government acknowledges that we
  need not resolve the disagreement over the 6 disputed days because they
  wouldn’t affect the outcome.

                                        21
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022    Page: 22



  Id. (cleaned up). All of these factors weigh against affirming on the ground

  that 110 days are excludable as delay from “other proceedings concerning”

  Mr. Black. 10

        First, the issue was fully briefed and argued here, but it was not

  briefed or argued before the district court. In this circumstance, we’ve

  considered the first factor to cut against consideration of the new argument

  for affirmance. Brown v. Perez, 835 F.3d 1223, 1236 (10th Cir. 2016).

        Second, the parties lacked a fair opportunity to develop the record.

  Because the government didn’t raise this issue in district court, Mr. Black

  lacked an opportunity to show that the Missouri sentencing hadn’t affected

  prosecution of the Kansas charges. So this factor cuts against consideration

  of this alternative ground for affirmance.

        Third, the government’s new argument presents a mixed question of

  fact and law. The government argues that we need only to decide a legal

  question: whether § 3161(h)(1) excludes periods of delay resulting from

  trial and sentencing in another case. But even if we answer yes, application

  of § 3161(h)(1) would turn on a factual question: how much of the delay


  10
        Mr. Black not only relies on these factors but also argues that the
  government waived its new argument by intentionally relinquishing it in
  district court. The government argues that it mistakenly overlooked the
  exclusion rather than intentionally relinquish a known right. We need not
  decide whether the government’s omission was inadvertent or intentional:
  Even if the government had just made a mistake, the three pertinent factors
  would cut against affirmance on the alternative ground.


                                        22
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 23



  resulted from the sentencing? So affirmance on the government’s new

  ground would require factual findings unsupported by the record.

        The three factors weigh against consideration of the government’s

  alternative grounds for affirmance. So we decline to consider the

  government’s newly asserted argument for affirmance based on 18 U.S.C.

  § 3161(h)(1). We thus assume that no exception applies to those 116 days

  and count them toward the speedy-trial clock.

  VIII. Conclusion

        The Speedy Trial Act required Mr. Black’s trial to begin within 70

  days of his first appearance before a judge in the district where the Kansas

  charges were pending. When the Kansas charges were transferred from the

  District of Kansas to the Western District of Missouri, authority over the

  case shifted from the District of Kansas to the Western District of

  Missouri. So when Mr. Black appeared in the Western District of Missouri,

  the Kansas charges were pending there. This appearance thus started the

  speedy-trial clock.

        Because more than 70 non-excludable days passed between Mr.

  Black’s first appearance in the Western District of Missouri and his motion

  to dismiss under the Speedy Trial Act, the district court should have

  granted the motion. So we reverse the denial of Mr. Black’s motion to

  dismiss the indictment.




                                        23
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 24



        We remand for the district court to decide whether the charges should

  be dismissed with or without prejudice, considering the seriousness of the

  offense, the facts and circumstances leading to dismissal, and the impact of

  reprosecution on the administration of the Speedy Trial Act and the

  administration of justice. 18 U.S.C. § 3162(a)(1).




                                        24
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 25



  United States v. Black, No. 20-3199, Bacharach, J., concurring.

        I join the majority opinion, but write separately to address the merits

  of the government’s new argument for affirmance based on 18 U.S.C.

  § 3161(h)(1). The majority opinion correctly applies our customary factors

  in deciding not to consider the government’s new argument. But even if we

  were to consider the government’s new argument for affirmance, I would

  reject it on the merits.

        The record and judicially noticeable documents reflect five material

  facts about the period between Mr. Black’s guilty plea in Missouri and his

  first appearance in Kansas:

        1.    Mr. Black pleaded guilty to the Missouri charges on October
              16, 2018. Min. Entry for Change of Plea Hr’g, United States v.
              Black, No. 2:17-cr-04044-BCW-1 (W.D. Mo. Oct. 17, 2018),
              ECF No. 34.

        2.    The Western District of Missouri accepted that guilty plea on
              December 18, 2018. Acceptance of Plea of Guilty and
              Adjudication of Guilt, United States v. Black, No. 2:17-cr-
              04044-BCW-1 (W.D. Mo. Dec. 18, 2018), ECF No. 35.

        3.    On February 6, 2019, the Western District of Missouri ordered
              briefing on sentencing. Notice of Hr’g, United States v. Black,
              No. 2:17-cr-04044-BCW-1 (W.D. Mo. Feb. 6, 2019), ECF No.
              39.

        4.    The Western District of Missouri conducted a sentencing
              hearing on March 6, 2019 and sentenced Mr. Black on the same
              day. Min. Entry for Sentencing Hr’g, United States v. Black,
              No. 2:17-cr-04044-BCW-1 (W.D. Mo. Mar. 6, 2019), ECF No.
              43; J. and Commitment, id., ECF No. 44.

        5.    Mr. Black made his first appearance in the District of Kansas
              on March 22, 2019. R. vol. 1, at 4.
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 26




  The record does not show any proceedings during the 50 days between the

  court’s acceptance of Mr. Black’s guilty plea (December 18) and the date

  that the court ordered briefing on sentencing (February 6).




        The government argues that both trial and sentencing in another case

  trigger § 3161(h)(1) as “delay resulting from other proceedings concerning

  the defendant.” Appellee’s Resp. Br. at 46 (quoting 18 U.S.C.

  § 3161(h)(1)). But even if we were to credit this argument, the delay

  between December 18 and February 6 would not have resulted

        •     from a trial on the Missouri charges (because Mr. Black had
              already pleaded guilty and the court had accepted his plea) or

        •     sentencing (because the sentencing proceedings had yet to
              begin).

  The government presented no evidence that any proceedings were ongoing

  during this period, so the speedy-trial clock ran 50 days. 1



  1
       As noted in the majority opinion, the record is sparse on this issue
  because the government didn’t raise § 3161(h)(1) in district court. But if

                                        2
Appellate Case: 20-3199   Document: 010110639622   Date Filed: 02/01/2022   Page: 27



        Further delay took place after Mr. Black’s appearance in the District

  of Kansas. As discussed in the majority opinion, Mr. Black argues that this

  was 55 days; the government says that it may have been 54. See Maj. Op.

  at 19 n.8. We need not decide whether the delay involved 54 or 55 days

  because either period would push the total delay beyond 70 days.




                                      ** *

        The two periods combine to 104 or 105 days, which exceed the

  speedy-trial limit of 70 days. These delays violated the Speedy Trial Act.

  So even if we were to consider the government’s new argument for

  affirmance, the delay would have required dismissal of the indictment.




  we were to consider the issue here, we’d need to assess the government’s
  new argument based on the existing record. That record does not reflect
  any proceedings during this 50-day period.

                                        3
Appellate Case: 20-3199      Document: 010110639622           Date Filed: 02/01/2022          Page: 28



  20-3199, United States v. Black
  Phillips, J., dissenting.

         I would affirm the district court. It correctly interpreted both Fed. R. Crim. P. 20

  and 18 U.S.C. § 3161(c)(1). For ease of reference, I requote these provisions (with strike-

  throughs for text not at issue and with italics for key terms in resolving this case):

                           Rule 20. Transfer for Plea and Sentence

         (a) Consent to Transfer. A prosecution may be transferred from the district
         where the indictment or information is pending, or from which a warrant on
         a complaint has been issued, to the district where the defendant is arrested,
         held, or present if:

             (1) the defendant states in writing a wish to plead guilty or nolo
         contendere and to waive trial in the district where the indictment,
         information, or complaint is pending, consents in writing to the court’s
         disposing of the case in the transferee district, and files the statement in the
         transferee district; and

            (2) the United States attorneys in both districts approve the transfer in
         writing.

         (b) Clerk’s Duties. After receiving the defendant’s statement and the
         required approvals, the clerk where the indictment, information, or complaint
         is pending must send the file, or a certified copy, to the clerk in the transferee
         district.

         (c) Effect of a Not Guilty Plea. If the defendant pleads not guilty after the
         case has been transferred under Rule 20(a), the clerk must return the papers
         to the court where the prosecution began, and that court must restore the
         proceeding to its docket. The defendant’s statement that the defendant
         wished to plead guilty or nolo contendere is not, in any civil or criminal
         proceeding, admissible against the defendant.

  Fed. R. Crim. P. 20.

                              § 3161. Time limits and exclusions

         (c)(1) In any case in which a plea of not guilty is entered, the trial of a
         defendant charged in an information or indictment with the commission of
Appellate Case: 20-3199       Document: 010110639622        Date Filed: 02/01/2022       Page: 29



         an offense shall commence within seventy days from the filing date (and
         making public) of the information or indictment, or from the date the
         defendant has appeared before a judicial officer of the court in which such
         charge is pending, whichever date last occurs. If a defendant consents in
         writing to be tried before a magistrate judge on a complaint, the trial shall
         commence within seventy days from the date of such consent.

  18 U.S.C. § 3161(c)(1).

         In interpreting the provisions in Mr. Black’s case, it helps to consider the three

  potential outcomes after his Kansas prosecution was transferred.

         First, if Mr. Black had carried through with his written wish to enter a guilty plea,

  he obviously would have been sentenced without a trial. His guilty plea would have left

  no reason to consult the Speedy Trial Act.

         Second, because Mr. Black instead declined to carry through on his written wish

  to enter a guilty plea, the sole option was a trial, which requires us to consider the Speedy

  Trial Act’s terms under that circumstance. After Mr. Black pleaded not guilty to the

  Kansas charges, Rule 20 required that the papers (and the transferred prosecution) be

  returned to Kansas. This left matters where they stood before Mr. Black persuaded

  Kansas and Missouri that he wished to plead guilty. He awaited disposition of his

  Missouri charges, and Kansas and Colorado 1 awaited his transport to their states to face

  their charges. The net effect of the wasted transfer was to leave Mr. Black in the position

  he occupied before the transfer—no better off, no worse off.




         1
             Ultimately, Colorado chose not to return Mr. Black to Colorado to face the
  charges.
                                                2
Appellate Case: 20-3199       Document: 010110639622        Date Filed: 02/01/2022      Page: 30



         Rule 20 and § 3161(c)(1), quoted above, arrive at that sensible result. After Mr.

  Black’s not-guilty plea, Kansas waited for Mr. Black, and Mr. Black waited for Kansas.

  Kansas had no need to reindict Mr. Black—its indictment (and the indictment’s charges)

  remained pending in Kansas. Rule 20 simply allowed Kansas and Missouri to agree that

  Kansas would dispose of its case by obtaining Mr. Black’s guilty pleas and sentencing in

  Missouri. Contrary to the majority’s view, Rule 20 allows Kansas to dispose of the

  Kansas charges in Missouri.

         Mr. Black’s Kansas indictment (and its charges) never became a Missouri

  indictment. The majority considers it important that Missouri opened a docket number to

  keep track of the happenings in Missouri court. But this just allows orderly record

  keeping. The alternative would be for a transferee state to stack case filings on a bare

  bookshelf or desk corner.

         Two of our fellow circuit courts have ruled that the charges remain pending in the

  transferor court in Rule 20 cases. See United States v. Wickham, 30 F.3d 1252, 1253–54

  (9th Cir. 1994) (concluding in a case similar to ours—the defendant obtained a transfer,

  pleaded guilty, but then withdrew the guilty plea—that the transferor court was the one in

  which charges were pending for purposes of 18 U.S.C. § 3161(c)(1)); United States v.

  Young, 814 F.3d 392, 395 (7th Cir. 1987) (concluding in a case like ours—the defendant

  obtained a transfer but didn’t plead guilty—that the transferee court was not the “court in

  which the charge was pending” for purposes of 18 U.S.C. § 3161(c)(1)). Though it finds

  fault with the two decisions, the majority has no cases supporting its contrary view.



                                               3
Appellate Case: 20-3199      Document: 010110639622          Date Filed: 02/01/2022         Page: 31



         Because the Kansas charges always remained pending in Kansas, Mr. Black first

  “appeared before a judicial officer of the court in which such charge[s] [were] pending”

  when he first appeared in Kansas federal court. That reading, supported by the plain text,

  resolves Mr. Black’s speedy-trial claim in the government’s favor.

         This conclusion is buttressed by the third possibility open to a defendant in Mr.

  Black’s position, though Mr. Black didn’t avail himself of it. A defendant in Mr. Black’s

  original position (charged in multiple federal districts) can seek transfer of his case for

  not just a change of plea and sentencing but for trial. Though Mr. Black could have

  sought this result without stating a wish to plead guilty, I see nothing that would prevent

  him from seeking transfer for trial after he declined to plead guilty. Here is the applicable

  rule (again, with the language not pertinent to Mr. Black’s situation stricken and key

  language italicized):

                                  Rule 21. Transfer for Trial

         (a) For Prejudice. Upon the defendant’s motion, the court must transfer the
         proceeding against that defendant to another district if the court is satisfied
         that so great a prejudice against the defendant exists in the transferring
         district that the defendant cannot obtain a fair and impartial trial there.

         (b) For convenience. Upon the defendant’s motion, the court may transfer
         the proceeding, or one or more counts, against that defendant to another
         district for the convenience of the parties, any victim, and the witnesses, and
         in the interest of justice.

         (c) Proceedings on Transfer. When the court orders a transfer, the clerk
         must send to the transferee district the file, or a certified copy, and any bail
         taken. The prosecution will then continue in the transferee district.

         (d) Time to File a Motion to Transfer. A motion to transfer may be made
         at or before arraignment or at any other time the court or these rules
         prescribe.

                                                4
Appellate Case: 20-3199      Document: 010110639622          Date Filed: 02/01/2022      Page: 32




  Fed. R. Crim. P. 21.

         Here, the Kansas court would already have sent to Missouri “the file, or a certified

  copy.” Once the Kansas court relinquished a Kansas trial, the Kansas charges would

  become pending in Missouri (otherwise the Speedy Trial Act’s clock wouldn’t ever begin

  ticking). In such a circumstance, the speedy-trial clock would have begun on the day Mr.

  Black first appeared in Missouri (which would come later than his Kansas indictment).

  So Missouri would have 70 days from then to try Mr. Black, with any additional time

  excluded under § 3161(h). But absent transfer to Missouri for trial, the speedy-trial clock

  for a Kansas trial would not begin running until he appeared before a Kansas federal

  judge to face his pending Kansas charges.

         One more point merits discussion. Neither the district court nor the government

  ventured into “policy” by raising practical concerns with three districts (Missouri,

  Kansas, and Colorado) shuttling Mr. Black back and forth across a speedy-trial minefield.

  Instead, I think those practical concerns merely provide support for the correctness of the

  district court’s plain-text reading. They also support a view that Congress never intended

  the majority’s result in Mr. Black’s case. Instead, given Congress’s plain text, I think

  Congress sensibly intended the result the district court arrived at. Unfortunately, I fear

  that the majority’s opinion will bring a halt to most out-of-district transfers. What U.S.

  Attorney would agree to a Rule 20 transfer, risking the obvious hassles and possible case

  consequences Mr. Black now presents? Better to wait its turn.




                                                5